Name: Commission Regulation (EC) No 622/94 of 21 March 1994 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 94 Official Journal of the European Communities No L 78/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 622/94 of 21 March 1994 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 4 030 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7 . 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . (4 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 78/2 Official Journal of the European Communities 22. 3 . 94 ANNEX I LOTS A, B, C, D, E 1 . Operation Nos (') : see Annex II 2. Programme : 1993 3 . Recipient ^): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland ; (tel . (31 70)33 05 757, fax 36 41 701 , telex 30960 NL EURON) 4. Representative of the recipien (") : OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (8) ( l0) : OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA (1 ) (a)) 8 . Total quantity : 3 930 tonnes net 9 . Number of lots : five (see Annex II) 10 . Packaging and marking (6)(9): OJ No C 114, 29. 4. 1991 , p . 1 (under IILA (2) ( 1 ), IILA(2)(3) and IILA (3)) Five-litre metal canister without cardboard cross-pieces Markings in English (A, B + C4  C9 + C12  C18) French (CI  C3 4- D4 + E6 + E8 + E 9) Spanish (D1  D3 4- El   E 3) and Portuguese (C10 + Cll + E4 + E5 + E7) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 23. 5  12. 6. 1994 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 4. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19. 4. 1994 (b) period for making the goods available at the port of shipment : 6.  26. 6. 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3. 5. 1994 (b) period for making the goods available at the port of shipment : 20 . 6.  10 . 7. 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Brussels (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) :  22. 3 . 94 Official Journal of the European Communities No L 78/3 LOT F 1 . Operation No (') : 1236/93 2. Programme : 1993 3. Recipient (2) : FÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, (IFRC), Dept. Approvisionnement et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel . 730 42 22 ; telex 41 21 33 LRC CH ; fax 733 03 95) 4. Representative of the recipient : SociÃ ©tÃ © Nationale de la Croix-Rouge haÃ ¯tienne  Place des Nations Unies (Bicentenaire) BP 1337 Port-au-Prince, HaÃ ¯ti (W.I.). tel. (22 23) 1035, fax : 1054, tlx : 2030001 (cabine publique) 5. Place or country of destination (5) : Haiti 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods : (3) (8) ( l0) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IH-A (1 ) (a)) 8 . Total quantity : 100 tonnes net 9. Number of lots : one 10. Packaging and marking (6) Q : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA.2 (2) (b), IIIA.(2) (3) and IIIA(3)) :  five-litre plastic drums, without cardboard crosspieces Markings in French 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Entrepot Croix-Rouge haltienne, Immeuble No 18, Pare industriel SHODECOSA, Port-au-Prince 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  29. 5 . 1994 18 . Deadline for the supply : 26. 6. 1994. 1 9 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 4. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19. 4. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 . 5  12. 6. 1994 (c) deadline for the supply : 10 . 7. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3. 5. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6  26. 6 . 1994 (c) deadline for the supply : 24. 7. 1994 No L 78/4 Official Journal of the European Communities 22. 3 . 94 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brus ­ sels ; telex 22037 / 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by die successful tenderer :  Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29. 4. 1991 , p. 33. (6) Notwithstanding OJ No C 114, point IIIA.(3) (c) is replaced by the following : 'the words "European Community"'. 0 Lots I , K : Placed in 20-foot containers. The free holding period for containers must be at least 15 days. (8) Lots A, F 4- D1 + D2 + E2 + E3 : Documents (radioactivoity certificate) must be legalized by the diplomatic representation in the country of origin of the goods . (') Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the contai ­ ners available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610 x 3 mm). The successful tenderer must seal each container with a numbered locktainer, the number of which is to be provided to the recipient's forwarder. (10) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certificate. (") The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 22. 3. 94 Official Journal of the European Communities No L 78/5 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino A 1 080 A 1 : 330 1176/93 Sudan A 2 : 60 1177/93 Sudan A 3 : 690 1179/93 Sudan B 1 125 B 1 : 240 1405/93 Eritrea B 2 : 240 1406/93 Eritrea B 3 : 45 1407/93 Ethiopia B 4 : 600 1408/93 Ethiopia C 510 C 1 : 15 1409/93 Madagascar C 2 : 15 1410/93 Madagascar C 3 : 15 1411 /93 Madagascar C 4 : 15 1412/93 Tanzania C 5 : 60 1413/93 Kenya C 6 : 15 1414/93 Uganda C 7 : 45 1415/93 Uganda C 8 : 30 1416/93 Uganda C 9 : 60 1417/93 Uganda C10 : 15 1418/93 Mozambique CI 1 : 15 1419/93 Mozambique C12 : 15 1420/93 Zimbabwe CI 3 : 15 1421 /93 Zimbabwe No L 78/6 Official Journal of the European Communities 22. 3 . 94 Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino C14 : 30 1422/93 India CI 5 : 15 1423/93 India CI 6 : 90 1424/93 India CI 7 : 15 1425/93 India CI 8 : 30 1426/93 India D 975 D 1 : 240 1427/93 Nicaragua D 2 : 150 1428/93 Nicaragua D 3 : 30 1429/93 El Salvador D 4 : 105 1430/93 Haiti D 5 : 105 1431 /93 Haiti D 6 : 240 1432/93 HaÃ ¯ti D 7 : 105 1433/93 HaÃ ¯ti E 240 E 1 : 15 1456/93 Bolivia E 2 : 75 1457/93 Peru E 3 : 45 1458/93 Peru E 4 : 15 1459/93 Brasil E 5 : 15 1460/93 Brasil E 6 : 15 1461 /93 Mauritanie E 7 : 30 1462/93 GuinÃ ©e-Bissau E 8 : 15 1463/93 Benin E 9 : 15 1464/93 Benin